9 F.3d 106
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Ezell ARMSTRONG, Plaintiff-Appellant,v.UAW LOCAL 1989;  International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, Defendants-Appellees.

1
No. 93-5488.


2
United States Court of Appeals, Sixth Circuit.


3
Oct. 8, 1993.


4
Before:  NORRIS and SUHRHEINRICH, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

5
Ezell Armstrong, a pro se Tennessee resident, appeals a district court judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 2000e (Title VII).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


6
Seeking monetary relief, Armstrong sued the International Union, United Automobile, Aerospace, and Agricultural Implement Workers of America and UAW Local 1989 (collectively referred to as UAW) alleging that they improperly represented him in a dispute with his employer, Caterpillar.  The parties filed cross motions for summary judgment.  The district court granted summary judgment for the UAW and dismissed the case.


7
Upon de novo review, we conclude that there is no genuine issue of material fact and that defendants are entitled to judgment as a matter of law.  See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);  EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990).  Armstrong's arguments are without merit.  Furthermore, Armstrong has presented no evidence that he was subjected to any disparate treatment.  See Mitchell v. Toledo Hosp., 964 F.2d 577, 582-83 (6th Cir.1992);  Galbraith v. Northern Telecom, Inc., 944 F.2d 275, 279 (6th Cir.1991), cert. denied, 112 S.Ct. 1497 (1992).


8
Accordingly, we grant leave to proceed in forma pauperis for the purposes of this appeal only, deny the remaining requests for relief, and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation